Order denying defendants’ motion for leave to .erve amended answer reversed upon the law and the facts, without costs, and motion granted, without costs, upon condition that defendants pay plaintiff the sum of $150 within three days from service of a copy of the order entered herein and proceed to trial at once. The interests of justice require that all of these defendants be permitted to have the benefit of the same defenses, but in view of the delay on the part of some of them in seeking to interpose the amended answer this permission should only be upon terms. Lazansky, P. J., Rich, Kapper, Carswell and Seudder, JJ., concur.